In an action to recover upon an insurance policy for property damage, plaintiff appeals from an order of the Supreme Court, Queens County, dated June 28, 1972, which (1) granted defendant’s motion pursuant to CPLR 3012 (subd. [b]) to dismiss the action for failure to serve a complaint and (2) denied plaintiff’s cross motion to permit it to serve a complaint. Order reversed, without costs, deféndant’s motion denied and plaintiff’s cross motion granted. The complaint must be served within 20 days after entry of the order to be made hereon. In our opinion, the settlement negotiations which continued after defendant made a demand for a complaint adequately explains plaintiff’s failure to comply with defendant’s demand (see Straughter v. Francis, 47 Misc 2d 421). Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.